FILED
                           NOT FOR PUBLICATION
                                                                             JUN 21 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KPMG LLP, a Delaware Limited Liability           No. 15-35714
Partnership,
                                                 D.C. No. 3:15-cv-00129-SLG
              Plaintiff - Appellee,

 v.                                              MEMORANDUM*

KURT KANAM, individually and as
Tribal Attorney for the Native Village of
Karluk and ORBIE MULLINS,
individually and as Village of Karluk
Tribal Court Judge for the Karluk Trial
Court for the Native Village of Karluk,

              Defendants - Appellants.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Sharon L. Gleason, District Judge, Presiding

                             Submitted June 9, 2016**
                               Seattle, Washington




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: EBEL,*** PAEZ, and BYBEE, Circuit Judges.

      Appellants Kurt Kanam and Orbie Mullins filed their interlocutory appeal

challenging the district court’s order granting KPMG a preliminary injunction. We

have jurisdiction pursuant to 28 U.S.C. § 1292(a)(1), and we affirm.

      Although Kanam and Mullins received notice and service of KPMG’s

motion for a preliminary injunction, they failed to oppose KPMG’s motion before

the district court. Neither Kanam nor Mullins filed an opposition brief or appeared

at the district court’s hearing on the motion for a preliminary injunction. Instead,

they raised their objections to the preliminary injunction for the first time on

appeal. Under our case law, failure to raise an issue before the district court waives

consideration of that issue on appeal. K.W. ex rel. D.W. v. Armstrong, 789 F.3d
962, 974 (9th Cir. 2015). Accordingly, the district court’s order granting

preliminary injunctive relief is

      AFFIRMED.




        ***
            The Honorable David M. Ebel, Senior Circuit Judge for the U.S.
Court of Appeals for the Tenth Circuit, sitting by designation.

                                           2